Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 17, 2014                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  149061-2 & (43)                                                                                      Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  TALMER BANK & TRUST,                                                                                    David F. Viviano,
           Plaintiff-Appellee,                                                                                        Justices

  v                                                                 SC: 149061
                                                                    COA: 312632
                                                                    Oakland CC: 2011-123327-CK
  VRAJMOHAN C. PARIKH and SIVAJI
  GUNDLAPPALLI,
          Defendants-Appellants.

  _________________________________________/
  TALMER BANK & TRUST,
           Plaintiff-Appellee,
  v                                                                 SC: 149062
                                                                    COA: 313122
                                                                    Oakland CC: 2011-123328-CK
  VRAJMOHAN C. PARIKH and SIVAJI
  GUNDLAPPALLI,
          Defendants-Appellants.

  _________________________________________/

         On order of the Court, the motion for miscellaneous relief is GRANTED. The
  application for leave to appeal the February 25, 2014 judgment of the Court of Appeals is
  considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we
  VACATE that part of the Court of Appeals judgment that relies upon the choice-of-law
  standard for tort actions set forth in Sutherland v Kennington Truck Service, Ltd, 454
  Mich 274 (1997), which does not control the instant contractual dispute. In all other
  respects, leave to appeal is DENIED, because we are not persuaded that the question
  presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 17, 2014
         t0910
                                                                               Clerk